DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the space apart connecting arms" in line 13. There is insufficient antecedent basis for this limitation in the claim. Consistent terminology should be used.
Claim 9 recites the limitation "The motor grader of claim 8," in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 8,738,242) in view of Scholl et al. (US 4,431,060)

Konno discloses the general state of the art motor grader (as seen in figure 1A) having a state of the art drawbar-circle-moldboard assembly (generally 108) connected to the motor grader via the state of the art arms and connection means (as seen in figures 1A and 1B); and a control system (as seen in figure 5A) with a controller (802), the motor grader comprising a main frame (generally 106) defining a longitudinal axis; the moldboard assembly arranged generally traverse to the longitudinal axis (as seen in figure 1B), the moldboard assembly including a curved blade (generally 110) having an upper free edge, a lower cutting edge, a first blade side, and a second blade side (as seen in figures 1A-4B), wherein the moldboard is movably connected to the main frame 

Konno discloses the device substantially as discussed above. However, Konno does not explicitly disclose the moldboard assembly being pivotally connected to the main frame by a pair of spaced apart connecting arms via pivot joints proximate the lower cutting edge of the blade, and the blade sensor being mounted to a midpoint position between the pair of spaced apart connecting arms below the upper free edge of the blade. Scholl teaches a moldboard assembly (including 28) being pivotally connected to a main frame by a pair of spaced apart connecting arms (28) via pivot joints proximate a lower cutting edge of a blade of the moldboard assembly (as seen in figure 3), and a blade sensor (of 108) being mounted to a midpoint position between the pair of spaced apart connecting arms below an upper free edge of the blade, and above the pivot joints (as seen in figure 3). Konno and Scholl are analogous because they both disclose motor graders having sensor assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Konno with the teachings of Scholl in order to provide a motor grader with a blade control system having greater range of motion and operational effectiveness.

Regarding claim 4, Konno fails to show the sensor assembly being mounted on an actuator proximate a hose coupling. However, it would have been obvious to one having ordinary skill in the art to place the sensor assembly as claimed since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering optimum or workable placement of features involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, Konno fails to show the sensor assembly being mounted in a protective cover. However, Scholl teaches that it is well known to employ such protective covers (as seen in figures 3 and 4, at 108) for sensor assemblies (i.e., 128,130) when attached to the back of grader blades and to do so in in concert with blade control systems. Therefore, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to provide the above combination with the teachings of Scholl in order to provide a motor grader with a blade control system having greater operational effectiveness.

Lastly, Konno additionally discloses to employ a GPS system (column 17, lines 19-21) in concert with the control system and to mount that GPS system on the moldboard assembly (as seen in figure 4B, at 406).


Response to Arguments
Applicant's arguments filed 10/2/2020 have been fully considered but they are not persuasive. Applicant states: "The Office Action also does not contend that the claim elements are disclosed or suggested by the other cited reference, which is relied on as allegedly showing a protective cover for a sensor. Applicants respectfully submit that Konno and the other cited art also does not disclose or suggest the specific locations for the blade sensor recited in several dependent claims, which provide additional advantages." (See Remarks of 10/2/2020, labeled p. 9.) However, Applicant's remarks fail to specifically address the teachings of Scholl.

Regarding claim 4, Applicant argues: "Applicants respectfully submit that Konno and the other cited art also does not disclose or suggest the specific locations for the blade sensor recited in several dependent claims, which provide additional advantages. Claim 4, for example, states that 'the blade sensor is disposed on the hydraulic actuator proximate a hose coupling.' FIG. 4 of the Specification shows the proximate relation of the blade sensor 210 and the hydraulic sensor 210 on which the blade sensor is mounted and the hose couplings 212 above which the blade sensor is mounted. The Specification states that the claimed location is advantageous because existing channels or other protective features or structures that may be present at that location to protect the hose. (See, e.g., specification ¶ [0027.)" (See Remarks of 10/2/2020, labeled p. 10.)
Applicant's argument is unpersuasive because Konno shows the sensing unit at the back of the blade, as seen in Fig. 4A reproduced by Applicant. Although not explicitly depicted with the connecting arms in the same figure, Konno shows relative placement of connecting arms and an actuator in Figs. 1A and 1B. The reference is considered in its entirety, and one skilled in the art would recognize such relative placement of the parts. Further, Applicant's cited section of the specification provides support for mounting the sensor at the rear of the blade, but fails to provide criticality for being "disposed on the hydraulic actuator" which was the feature rejected for being an obvious workable placement. Additionally, it is noted that Fig. 4 of the specification does not show the senor being directly mounted on or to the actuator, as it shows an intermediary part 214.

Further Applicant argues: "Konno does not disclose or suggest any information or details regarding hydraulic actuators, hose connections and blade sensors." (See Remarks of 10/2/2020, labeled p. 10.)
Applicant's argument is unpersuasive because Konno teaches hydraulic actuator 120 and the blade sensor at 402. One skilled in the art would recognize that hydraulic actuators are provided with hose connections, so that they can be supplied with hydraulic fluid.

Applicant’s other arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/4/10/21